NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CORBY REEVES,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-70s5 `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 08-1951, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Upon consideration of Corby ReeVeS’ motion for a 45-
day extension of time, until June 30, 2011, to file his brief
IT ls ORDERED THAT:
The motion is granted

REEVES V. DVA
FOR THE COURT
2
Y1AY 1 3 2911 131 Jan H0rba1y
Date J an Horba1y
cor Kenneth M. Carpenter, Esq.
E1izabeth M. Hosford, Esq.
s24
C1erk
8
iv
:`='
§§
sss
rig
MAY'1'3
EALS FOR
ClRCUiT
2011
.IAl||MRBA|.¥
.ClEI(